Citation Nr: 0615800	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-05 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
shrapnel wound, right foot.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
shrapnel wound, left leg.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis.

5.  Basic eligibility for nonservice connected VA pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who had recognized Philippine 
Guerilla active service from March 1945 to December 1945.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Manila 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In October 2005 the Board granted the veteran's motion 
to advance his appeal on the docket.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In March 2006 the veteran requested that his videoconference 
hearing scheduled for March 21, 2006, be postponed for the 
purpose of allowing his representative an opportunity to 
review his claims file.  In correspondence dated in May 2006 
the veteran's representative expressed similar sentiments, 
and specifically noted that further "arguments and 
contentions will be made at the forth coming hearing."  
Inasmuch as videoconference hearings are scheduled by the RO, 
the case must be remanded for this purpose.

Accordingly, the case is remanded to the RO for the 
following:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



